Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed February 09, 2021 have been fully considered but they are not persuasive.
	In response to the Applicant’s argument regarding “Applicant respectfully argues that the combination of Safai, Von Herzen, and Tidrow represent impermissible hindsight because there is no express or implied motivation to combine these references. In at least one instance, why would a person having ordinary skill in the art reading Safai and Von Herzen be motivated to replace the nano-electrical-mechanical systems (NEMS)-based and/or micro-electrical-mechanical systems sensors in the material discussed in Von Herzen with particles which at room temperature are paraelectric or ferroelectric? Tidrow is disclosed to cure this important aspect of claim 1. Nowhere in Von Herzen is there a notion of how paraelectric or ferroelectric particles would be of any importance to the operation of the system of Von Herzen. In fact the NEMS/MEMS based sensors provide information directly to the interrogation unit of Von Herzen. In claim 1, the paraelectric or ferroelectric particles are passive elements that indirectly provide information to an interrogation unit outside of passive sensor unit. The deformation of this passive sensor unit induces a change in the dielectric properties of sensor and the resonance frequency of the interrogating unit in order to allow the interrogating unit outside the composite structure translate the change in resonance frequency into information about stress within the composite structure. Conversely, the NEMS/MEMS sensors of Von Herzen provide that information directly. Therefore, Applicant respectfully provides that there would not have been any motivation, express or otherwise, to replace the NEMS/MEMS based sensors of Von Herzen with the particles discussed in Tidrow or simply add those particles to make the measurements claimed in claim 1. The particles claimed in claim I are passive particles, and not formed as NEMS/MEMS-based sensors”, the Examiner respectfully disagrees. Safai et al (Figs 1, 2A) teaches using an RF transmitter and receiver to sense the stress of a composite structure. The stress is caused by a deformation of the composite structure. The deformation. Von Herzen et al (Figs. 4. shown below) teaches NEMS/MEMS sensor components (400) that have passive stress/strain sensing elements (406) used to detect the stress of a composite. 

    PNG
    media_image1.png
    665
    560
    media_image1.png
    Greyscale

Von Herzen et al are constructed with various materials. It would be obvious for one or ordinary skill to use any material known in the art for example, the ferroelectric/paralectric (FE/PE) of Tidrow et al can be used in a tunable sensor at room temperature. The (FE/PE) material of Tidrow et al is not limited to the teaching. It can be used various types of electrical devices Tidrow et al (Col. 16, Ln. 16-19). It would be obvious for one of ordinary skill in the art to modify the teachings of Safai et al in view of Tidrow et al and include the material of Tidrow et al in the material of Safai et al to be able to determine the stress of the passive element.
	Applicant further argues “B. KSR Rationale MPEP 2143 provides a number of rationales extracted from the seminal KSR case (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007)) under which an obviousness rejection may be construed. Applicant respectfully argues that none of these rationales can lead to the combination of Safai further in view of Von Herzen and further in view of Tidrow to arrive at the elements of claim 1. For example, the rationale obvious to try (stemming from the seminal case of Graham vs. John Deere) refers to a situation where there is a very limited number of choices, and the choice taken would be obvious to try. Here, there are a large number of possibilities to try besides replacing NEMS/MEMS sensor with - or simply adding - particles which at room temperature are paraelectric or ferroelectric to a composite in order to indirectly change the resonance frequency of a sensor embedded therein in order to arrive at claim 1.”, the Examiner respectfully disagrees. The limited number of possibilities referred to in Graham vs. John Deere does not give a specific number. KSR rationale (E) “Obvious to try” cites “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.” One of ordinary skill would try the FE/PE material of Tidrow et al since one would reasonably expect the FE/PE material to change the frequency of an RF signal because it used in tunable filters. 
	Applicant further argues “Similarly, NEMS/MEMS - based sensors cannot be considered as a simple substitution of one known element for another to obtain predictable results. For example, firstly, these are not simple substitution of one for another. The NEMS/MEMS - based sensors work by detecting/sensing change in the shape or structure of the sensor. However, sensor used in Claim 1 works by inducing change in the dielectric properties of the sensor. Secondly, without the sensor embedded in the composite, what benefit would replacement of these NEMS/MEMS-based sensors have on the goal of measuring changes in resonance frequency? Thirdly, such a substitution would not yield predictable results because in NEMS/MEMS - based sensors where changes in the shape or structure of NEMS.MEMS lead to change in measured quantities. In contrast, in Claim 1, the sensor is independent of the equivalent of the NEMS/MEMS units (assuming the Examiner is replacing the plurality of particles with NEMS/MEMS sensors) where the deformation occurs at NEMS/MEMS. It should also be noted that claim 1 claims a sensor and particles, whereas the cited references teach at most NEMS/MEMS - based sensors embedded in the composite.”, the Examiner respectfully disagrees. Tidrow et al has FE/PE material that relies in change to the dielectric properties (Col. 8, Ln. 63-64) as taught in claim 1. One skilled in the art would modify Safai et al in view of Von Herzen et al by including the FE/PE material of Tidrow et al to teach the limitations of claim 1.
	Applicant further argues “Additionally, Applicant respectfully argue the use of such particles to change the resonance frequency of the sensor cannot be viewed as use of known technique to improve similar devices (methods, or products) in the same way. None of the references teach use of such particles for the purposes of changing resonance frequency which can be somehow measured. For example, Wang have presented effects of doping epoxy resin with ZnO and BST on the electrical properties such as relative permittivity. The electrical permittivity of the doped media is shown to be a function of mass fraction of the filler materials. Wang do not show and do not present any reference to application of stress changes and the dielectric constant of the medium. Additionally, Babu show the change in electrical characteristics of piezoelectric composites when the volume fraction of the dopant is changed. Their work does not mention use of a sensor as well as measurement of change in the resonance frequency or application of mechanical stress.” The Examiner respectfully disagrees. Wang et al teaches obtaining a material with desired properties (Abstract). The change in a dielectric property can cause a change in frequency response of a sensor if this material is used in place of the material used in Safai et al in view of Von Herzen et al and further in view of Tidrow et al. The piezoelectric material of I Babu et al teaches a sensor based on piezoelectric material Pg. 1, Left col.) which can used to modify Safai et al in view of Von Herzen et al and further in view of Tidrow et al to teach the limitations of the instant application
	For these reasons, the examiner asserts that the following rejection should be maintained. Applicant is encouraged to contact examiner for any further questions and comments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 5, 6, 10, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Safai et al (US7307431B2) (herein after Safai et al) further in view of Von Herzen et al (US2018/0202990A1) (herein after Von Herzen et al), and further in view of Tidrow et al (US6875369B1) (herein after Tidrow et al.)

	Regarding claim 1, Safai et al teaches, a method of determining (Figs 1, 2A, Col. 2, Ln. 29-32 A system and method for inspecting a composite structure to assess material properties is provided) stress within a composite structure, (Figs 1, 2A, Col. 2, Ln. 32-36 The material properties can be established during manufacture such as initial resin curing of a composite structure or alternatively through heat degradation or mechanical stress applied to the structure during use.) comprising: transmitting an electromagnetic radiation to the sensor, (Fig 1, 2A,, Col. 6, Ln. 23-26 The RF Sweep generator 14 will typically create a signal having a waveform corresponding to the desired wavelength and used to drive the microwave transmitter 16) thereby generating an electromagnetic field into the composite Fig 1, 2A, Col. 6, Ln. 52-56 Microwave transmitter 16 is typically placed at an angle 26 relative to the surface 22 to be inspected, and located in a position such that the micro wave energy 32 transmitted from the transmitter is directed toward the area 24 to be inspected.) sweeping frequency from a first frequency to a second frequency (Figs 1, 2A, Col. 6, Ln. 23-25 The RF Sweep generator 14 will typically create a signal having a waveform corresponding to the desired wavelength and used to drive the microwave transmitter 16. As a result of receiving the signal from the RF Sweep generator, the microwave transmitter transmits RF energy having the desired wavelength in the microwave band. The microwave band generally corresponds to wavelengths approximately in the range of 30 centimeters (corresponding to a frequency of 1 gigahertz (GHz)) to 1 millimeter (corresponding to a frequency of 300 GHz). Typically the scanning frequencies will be from 8–14 GHz, depending on the structural characteristics of the inspected structure); receiving reflected power from the composite structure; (Figs 1, 2A,, Col. 6, Ln. 36-38 Some of the microwave energy that is transmitted by the transmitter 16 is scattered off the surface to be inspected and received by the microwave receiver 20). 
	Safai et al fails to teach, coupling a sensor to a composite structure under load having embedded therein a plurality of particles; in a pulsed manner; determining the resonance frequency of the sensor; and translating the resonance frequency of the sensor to stress within the composite structure.
	In analogous art, Von Herzen et al teaches, coupling a sensor (Figs. 1, 2, 4, Para [0091] In further embodiments, a cement monitoring composition 100, as shown in FIGS. 1 and 2 is provided, comprising a plurality of wireless sensors 102, wherein each sensor comprises a sensor component 400 comprising a temperature sensing element 402, a pressure sensing element 404, a stress/strain sensing element 406, and an acoustic sensing element 408. As described herein, suitably sensor component is on the scale of centimeters to about microns.) to a composite structure under load having embedded therein a plurality of particles (Figs. 1, 2, 4, Para [0079] The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions; Figs. 1, 2, 4, [0099] In embodiments, the cement monitoring compositions described herein suitably further comprising one or more data collection components 104 as shown in FIGS. 1 and 2 Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors.); in a pulsed manner (Figs. 1, 2, 4, Para. [0131] Hubs can pulse in at least three modes. The transponder mode is an interrogation mode, sending a short wake-up pulse to which the remote sensor responds with a chirp (ping or data packet)); determining the resonance frequency of the sensor (Figs. 1, 2, 4, Para. [0130] Data collection components or hubs are suitably tuned in relation to remote sensor resonance. Remote sensors can respond with chirps that can be sent centered on different frequencies and/or at different times.); and translating the resonance frequency of the sensor to stress within the composite structure. (Figs. 1, 2, 4, Para. [0101] The NEMS/MEMS sensors may also sense cement characteristic data such as stress, strain, or combinations thereof.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al to include coupling a sensor to a composite structure under load having embedded therein a plurality of particles, communicating with the sensor in a pulsed manner and determining the resonance frequency of the sensor taught by Von Herzen et al for the benefit of determining the stress of a composite structure [Von Herzen et al:[0079] The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions]
	Safai et al in view of Von Herzen et al fail to teach, wherein the particles at room temperature are paraelectric or ferroelectric.
	In analogous art, Tidrow et al. teaches, wherein the particles at room temperature are paraelectric or ferroelectric; (Fig 2, Col. 10, Ln. 42-46 A further preferred embodiment of the present invention provides a FE/PE material comprising Ba0.6Sr0.4Y0.05Ta0.05Ti0.09O3, which is highly tunable, has a low E, and a low variation in E over the entire military specification range of temperature (-50° C. to 100° C.); Fig 2, Col. 10, Ln. 55-57 The room temperature microwave properties are found to be competitive with those of a Ba0.6Sr0.4Y0.05Ta0.05TiO3/MgO composite with a 2/3-weight-% ratio of MgO. “FE (ferroelectric); PE (paraelectric)”)
Safai et al in view of Von Herzen et al to include particles that are paraelectric or ferroelectric at room temperature taught by Tidrow et al for the benefit of determining the stress of a composite structure due to a change in the permittivity [Col. 8, Ln 59-65 FE/PE materials may be used, but not limited to use, in electric-field tunable devices such as radio-frequency (RF), microwave, and millimeter wave phase shifters, true time delay devices, impedance transformers and tunable filters. The function of such FE/PE materials relies on the change in the effective electrical length of the device due to a change in the material permittivity (dielectric constant)]

	Regarding claim 5, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 1, which this claim depends on.
	Safai et al further teaches, wherein the first frequency is about 2 GHz, and the second frequency is about 6 GHz.(Fig 1, 2A, Col. 6, Ln 26-33 As a result of receiving the signal from the RF Sweep generator, the microwave transmitter transmits RF energy having the desired wavelength in the microwave band. The microwave band generally corresponds to wavelengths approximately in the range of 30 centimeters (corresponding to a frequency of 1 gigahertz (GHz)) to 1 millimeter (corresponding to a frequency of 300 GHz).)

	Regarding claim 6, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 1, which this claim depends on.
	Safai et al further teaches, wherein the step includes: determining the effective dielectric of the composite structure, (Fig 1, 2A, Col. 6, Ln 38-44 The received signal is typically sent to an amplifier 18 where it is amplified and then sent to the controller. By comparing the transmitted signal and the received signal, the controller is able to use a microwave inverse scattering technique to determine the dielectric constant of the surface that scattered the micro wave energy) the effective dielectric of the composite structure affected by the dielectric of the plurality of particles (Figs 1, 2A, Col. 4, Ln 26-28 Embodiments of the invention may be used to inspect structures made of many different types of composite materials, such as carbon fiber, fiberglass, and ceramic)
	Von Herzen et al further teaches, of translating resonance frequency of the sensor (Figs. 1, 2, 4, Para. [0101] The NEMS/MEMS sensors may also sense cement characteristic data such as stress, strain, or combinations thereof); which are affected by forces due to stress applied to the plurality of particles. (Figs. 1, 2, 4, Para. [0080] In certain embodiments, the compositions and methods comprise monitoring the integrity and performance of cement compositions over the life of the cement using NEMS-based and/or MEMS-based sensors. The performance may be monitored, for example, by changes, for example, in various parameters, including, but not limited to, geomechanical stress and strain,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include determining the effective dielectric of the composite structure affected by the dielectric of the plurality of particles taught by Safai et al and include translating resonance frequency of the sensor; particles which are affected by forces due to stress applied to the plurality of particles taught by Von Herzen et al for the benefit of determining the stress of a composite structure [Von Herzen et al:[0079] The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions]

	Regarding claim 10, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 1, which this claim depends on.
	Regarding “wherein modulus of elasticity of the composite structure increases by about 18% for about 15% by volume of the embedded plurality of particles”, the claim recites, “about 18%”. However, to choose about 18% as the increase in modulus elasticity, absent any criticality is considered to be the “optimum” value of the modulus of elasticity of the composite structure, as stated above. A person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy since it has been held that discovering an optimum value of a result effective variable involves In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

	Regarding claim 11, Safai et al teaches, a system for predicting (Fig 1, 2A, Col. 2, Ln. 29-32 A system and method for inspecting a composite structure to assess material properties is provided) stress within a composite structure, (Fig 1, 2A, Col. 2, Ln. 32-36 The material properties can be established during manufacture such as initial resin curing of a composite structure or alternatively through heat degradation or mechanical stress applied to the structure during use.) comprising: an electromagnetic interrogation unit, (Fig 1, 2A, Col. 6, Ln 10-11 The system 10) including: an electromagnetic transmitter, (Fig 1, 2A,, Col. 6, Ln. 23-26 The RF Sweep generator 14 will typically create a signal having a waveform corresponding to the desired wavelength and used to drive the microwave transmitter 16) configured to provide electromagnetic radiation by sweeping frequency from a first frequency to a second frequency (Figs 1, 2A, Col. 6, Ln. 23-25 The RF Sweep generator 14 will typically create a signal having a waveform corresponding to the desired wavelength and used to drive the microwave transmitter 16. As a result of receiving the signal from the RF Sweep generator, the microwave transmitter transmits RF energy having the desired wavelength in the microwave band. The microwave band generally corresponds to wavelengths approximately in the range of 30 centimeters (corresponding to a frequency of 1 gigahertz (GHz)) to 1 millimeter (corresponding to a frequency of 300 GHz). Typically the scanning frequencies will be from 8–14 GHz, depending on the structural characteristics of the inspected structure); and convey the received electromagnetic radiation into the composite structure (Fig 1, 2A, Col. 6, Ln. 52-56 Microwave transmitter 16 is typically placed at an angle 26 relative to the surface 22 to be inspected, and located in a position such that the micro wave energy 32 transmitted from the transmitter is directed toward the area 24 to be inspected); an electromagnetic analysis unit (Fig 1, 2A, Col. 6, Ln 11 a controller 12) configured to i) receive reflected power from the composite, (Figs 1, 2A,, Col. 6, Ln. 36-38 Some of the microwave energy that is transmitted by the transmitter 16 is scattered off the surface to be inspected and received by the microwave receiver 20) 
	Safai et al fails to teach, in a pulsed manner; a resonance sensor, configured to receive the transmitted electromagnetic radiation; the composite structure under load, where the composite structure having embedded therein a plurality of particles, ii) determine the resonance frequency of the sensor, and iii) translate the resonance frequency of the sensor to stress within the composite structure.
	In analogous art, Von Herzen et al teaches, in a pulsed manner (Figs. 1, 2, 4, Para. [0131] Hubs can pulse in at least three modes. The transponder mode is an interrogation mode, sending a short wake-up pulse to which the remote sensor responds with a chirp (ping or data packet)); a resonance sensor (Figs. 1, 2, 4, Para [0091] In further embodiments, a cement monitoring composition 100, as shown in FIGS. 1 and 2 is provided, comprising a plurality of wireless sensors 102,), configured to receive the transmitted electromagnetic radiation (Figs. 1, 2, 4, Para. [0131] Hubs can pulse in at least three modes. The transponder mode is an interrogation mode, sending a short wake-up pulse to which the remote sensor responds with a chirp (ping or data packet)) the composite structure under load, (Figs. 1, 2, 4, Para [0079] The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions; Figs. 1, 2, 4, [0099] In embodiments, the cement monitoring compositions described herein suitably further comprising one or more data collection components 104 as shown in FIGS. 1 and 2 Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors.); ii) determine the resonance frequency of the sensor (Figs. 1, 2, 4, Para. [0130] Data collection components or hubs are suitably tuned in relation to remote sensor resonance. Remote sensors can respond with chirps that can be sent centered on different frequencies and/or at different times); and iii) translate the Figs. 1, 2, 4, Para. [0101] The NEMS/MEMS sensors may also sense cement characteristic data such as stress, strain, or combinations thereof)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al to include a resonance sensor coupled to a composite structure under load having embedded therein a plurality of particles, communicating with the sensor in a pulsed manner and determining the resonance frequency of the sensor taught by Von Herzen et al for the benefit of determining the stress of a composite structure [Von Herzen et al:[0079] The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions]
	Safai et al in view of Von Herzen et al fail to teach, wherein the particles at room temperature are paraelectric or ferroelectric.
	In analogous art, Tidrow et al teaches, wherein the particles at room temperature are paraelectric or ferroelectric; (Fig 2, Col. 10, Ln. 42-46 A further preferred embodiment of the present invention provides a FE/PE material comprising Ba0.6Sr0.4Y0.05Ta0.05Ti0.09O3, which is highly tunable, has a low E, and a low variation in E over the entire military specification range of temperature (-50° C. to 100° C.); Fig 2, Col. 10, Ln. 55-57 The room temperature microwave properties are found to be competitive with those of a Ba0.6Sr0.4Y0.05Ta0.05TiO3/MgO composite with a 2/3-weight-% ratio of MgO. “FE (ferroelectric); PE (paraelectric)”)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al to include particles that are paraelectric or ferroelectric at room temperature taught by Tidrow et al for the benefit of determining the stress of a composite structure due to a change in the permittivity [Col. 8, Ln 59-65 FE/PE materials may be used, but not limited to use, in electric-field tunable devices such as radio-frequency (RF), microwave, and millimeter wave phase shifters, true time delay devices, impedance transformers and tunable filters. The function of such FE/PE materials relies on the change in the effective electrical length of the device due to a change in the material permittivity (dielectric constant)]

	Regarding claim 15, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 11, which this claim depends on.
Safai et al further teaches, wherein the first frequency is about 2 GHz, and the second frequency is about 6 GHz.(Fig 1, 2A, Col. 6, Ln 26-33 As a result of receiving the signal from the RF Sweep generator, the microwave transmitter transmits RF energy having the desired wavelength in the microwave band. The microwave band generally corresponds to wavelengths approximately in the range of 30 centimeters (corresponding to a frequency of 1 gigahertz (GHz)) to 1 millimeter (corresponding to a frequency of 300 GHz).)

	Regarding claim 16, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 11, which this claim depends on.
	Safai et al further teaches, wherein the electromagnetic analysis unit (Fig 1, 2A, Col. 6, Ln 11 a controller 12) determines the effective dielectric of the composite structure (Fig 1, 2A, Col. 6, Ln 38-44 The received signal is typically sent to an amplifier 18 where it is amplified and then sent to the controller. By comparing the transmitted signal and the received signal, the controller is able to use a microwave inverse scattering technique to determine the dielectric constant of the surface that scattered the micro wave energy) the effective dielectric of the composite structure affected by the dielectric of the plurality of particles (Figs 1, 2A, Col. 4, Ln 26-28 Embodiments of the invention may be used to inspect structures made of many different types of composite materials, such as carbon fiber, fiberglass, and ceramic)
	Von Herzen et al further teaches, to translate the resonance frequency of the sensor to stress within the composite structure, (Figs. 1, 2, 4, Para. [0101] The NEMS/MEMS sensors may also sense cement characteristic data such as stress, strain, or combinations thereof); which are affected by forces due to stress applied to the plurality of particles (Figs. 1, 2, 4, Para [0079] The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions; Figs. 1, 2, 4, [0099] In embodiments, the cement monitoring compositions described herein suitably further comprising one or more data collection components 104 as shown in FIGS. 1 and 2 Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include wherein the electromagnetic analysis unit determines the effective dielectric of the composite structure, the effective dielectric of the composite structure affected by the dielectric of the plurality of particles taught by Safai et al and include translating the resonance frequency of the sensor to stress within the composite structure affected by forces due to stress applied to the plurality of particles taught by Von Herzen et al for the benefit of determining the stress of a composite structure [Von Herzen et al:[0079] The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions]

	Regarding claim 20, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 11, which this claim depends on.
	Regarding “wherein modulus of elasticity of the composite structure increases by about 18% for about 15% by volume of the embedded plurality of particles”, the claim recites, “about 18%”. However, to choose about 18% as the increase in modulus elasticity, absent any criticality is considered to be the “optimum” value of the modulus of elasticity of the composite structure, as stated above. A person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. The claim further recites, “About 15%”. However, to choose about 15% as the volume of the embedded plurality of particles, absent any criticality is considered to be the “optimum” value of the volume of the embedded plurality of particles of the composite structure, as stated above. A person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

6. Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Safai et al in view of Von Herzen et al further in view of Tidrow et al as applied to claims 1, 5, 6, 10, 11, 15, 16, and 20 above, and further in view of Matsumoto et al (US8184035B2) (herein after Matsumoto et al.)

	Regarding claim 2, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach, the limitations of claim 1, which this claim depends on.
	Tidrow et al further teaches, is paraelectric at room temperature; (Fig 2, Col. 10, Ln. 42-46 A further preferred embodiment of the present invention provides a FE/PE material comprising Ba0.6Sr0.4Y0.05Ta0.05Ti0.09O3, which is highly tunable, has a low E, and a low variation in E over the entire military specification range of temperature (-50° C. to 100° C.); Fig 2, Col. 10, Ln. 55-57 The room temperature microwave properties are found to be competitive with those of a Ba0.6Sr0.4Y0.05Ta0.05TiO3/MgO composite with a 2/3-weight-% ratio of MgO. “FE (ferroelectric); PE (paraelectric)”) are ferroelectric at room temperature. (Fig 2, Col. 10, Ln. 42-46 A further preferred embodiment of the present invention provides a FE/PE material comprising Ba0.6Sr0.4Y0.05Ta0.05Ti0.09O3, which is highly tunable, has a low E, and a low variation in E over the entire military specification range of temperature (-50° C. to 100° C.); Fig 2, Col. 10, Ln. 55-57 The room temperature microwave properties are found to be competitive with those of a Ba0.6Sr0.4Y0.05Ta0.05TiO3/MgO composite with a 2/3-weight-% ratio of MgO. “FE (ferroelectric); PE (paraelectric)”)
	Safai et al in view of Von Herzen et al further in view of Tidrow et al fail to teach, wherein the plurality of particles include one of Strontium Titanate, Barium Titanate and Lead Titanate, where Strontium Titanate; and Barium Titanate and Lead Titanate.
	In analogous art, Matsumoto et al teaches, wherein the plurality of particles include one of Strontium Titanate, (Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides) Barium Titanate (Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides) and Lead Titanate, (Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides); where Strontium Titanate(Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides); and Barium Titanate(Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides); and Lead Titanate(Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include a plurality of particles that include one of Strontium Titanate, Barium Titanate, and Lead Titanate taught by Matsumoto et al for the benefit of modifying a resin dielectric composite to be used for another purposes for example, stress determination [Matsumoto et al: Col. 11, Ln. 51-53 If necessary, the aforementioned high-dielectric-constant resin composite material may further contain a filler for purposes other than enhancement of dielectric constant.]

	Regarding claim 12, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach, the limitations of claim 11, which this claim depends on.
	Tidrow et al further teaches, is paraelectric at room temperature; (Fig 2, Col. 10, Ln. 42-46 A further preferred embodiment of the present invention provides a FE/PE material comprising Ba0.6Sr0.4Y0.05Ta0.05Ti0.09O3, which is highly tunable, has a low E, and a low variation in E over the entire military specification range of temperature (-50° C. to 100° C.); Fig 2, Col. 10, Ln. 55-57 The room temperature microwave properties are found to be competitive with those of a Ba0.6Sr0.4Y0.05Ta0.05TiO3/MgO composite with a 2/3-weight-% ratio of MgO. “FE (ferroelectric); PE (paraelectric)”) are ferroelectric at room temperature. (Fig 2, Col. 10, Ln. 42-46 A further preferred embodiment of the present invention provides a FE/PE material comprising Ba0.6Sr0.4Y0.05Ta0.05Ti0.09O3, which is highly tunable, has a low E, and a low variation in E over the entire military specification range of temperature (-50° C. to 100° C.); Fig 2, Col. 10, Ln. 55-57 The room temperature microwave properties are found to be competitive with those of a Ba0.6Sr0.4Y0.05Ta0.05TiO3/MgO composite with a 2/3-weight-% ratio of MgO. “FE (ferroelectric); PE (paraelectric)”)
	Safai et al in view of Von Herzen et al further in view of Tidrow et al fail to teach, wherein the plurality of particles include one of Strontium Titanate, Barium Titanate and Lead Titanate, where Strontium Titanate; and Barium Titanate and Lead Titanate.
	In analogous art, Matsumoto et al teaches, wherein the plurality of particles include one of Strontium Titanate, (Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides) Barium Titanate (Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides) and Lead Titanate, (Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides); where Strontium Titanate(Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides); and Barium Titanate(Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides); and Lead Titanate(Fig 3, Col. 9, Ln 14-23 Examples of Such a metal oxide include rutile titanium dioxide (TiO2); an insulating metal oxide represented by the com positional formula: MTi1-xZrxO3 (wherein M represents a divalent metal, and X is 0 or more and less than 1), such as barium titanate (BaTiO3), strontium titanate (SrTiO3), lead titanate (PbTiO3), barium titanate Zirconate (BaTiO0.5Zr0.5O3). or lead titanate Zirconate (PbTi0.5 Zr0.5O3); a hydrate of such an oxide; and an insulating solid solution containing, in its composition, at least one  species selected from among these oxides).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include a plurality of particles that include one of Strontium Titanate, Barium Titanate, and Lead Titanate taught by Matsumoto et al for the benefit of modifying a resin dielectric composite to be used for another purposes for example, stress determination [Matsumoto et al: Col. 11, Ln. 51-53 If necessary, the aforementioned high-dielectric-constant resin composite material may further contain a filler for purposes other than enhancement of dielectric constant.]

s 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Safai et al in view of Von Herzen et al further in view of Tidrow et al as applied to claims 1, 5, 6, 10, 11, 15, 16, and 20 above, and further in view of X. Wang, J. Guo, Y. Yao, Z. Jia, Q. Lv and R. Huang, "Study of epoxy resin composites doped with nonlinear fillers and its electrical properties," 2017 IEEE Conference on Electrical Insulation and Dielectric Phenomenon (CEIDP), Fort Worth, TX, 2017, pp. 54-57, doi: 10.1109/CEIDP.2017.8257474 herein after Wang et al.

	Regarding claim 3, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 1, which this claim depends on.
	Safai et al in view of Von Herzen et al further in view of Tidrow et al fail to teach, wherein the plurality of paraelectric particles are at a concentration of between about 5% by volume to about 30%.
	In analogous art, Wang et al teaches, wherein the plurality of paraelectric particles are at a concentration of between about 5% by volume to about 30% (Figs. 1, 2, P 54, Right Col, Para 3 This study researched electric properties of epoxy resin composites doped by ZnO with the size of 40nm and barium strontium titanate with the size about 100-200nm, and measured the dielectric constant (εr), dielectric loss angle tangent (tan σ) and conductivity (σ). Different mass fractions (0%, 5%, 10% and 20%) of nano-sized nonlinear powder (BST and ZnO) were doped separately into epoxy composites to obtain multi-phase dielectric composites. The morphology characteristics and electric properties were explored in detail.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include a plurality of paraelectric particles at a concentration of between about 5% by volume to about 30% taught by Wang et al for the benefit of obtaining a particular dielectric structure of a composite [Wang et al: P 54, Abstract For the purpose of obtaining desirable dielectric properties, a variety of inorganic particles fillers were doped into epoxy resin composites to change electrical behavior of epoxy resin composites.]

	Regarding claim 4, Safai et al, Von Herzen et al, Tidrow et al, and Wang et al teach the limitations of claim 3, which this claim depends on.
Wang et al further teaches, wherein the concentration by volume is one or more of 5%, 10%, 15%, 20%, and 30% (Figs. 1, 2, P 54, Right Col, Para 3 This study researched electric properties of epoxy resin composites doped by ZnO with the size of 40nm and barium strontium titanate with the size about 100-200nm, and measured the dielectric constant (εr), dielectric loss angle tangent (tan σ) and conductivity (σ). Different mass fractions (0%, 5%, 10% and 20%) of nano-sized nonlinear powder (BST and ZnO) were doped separately into epoxy composites to obtain multi-phase dielectric composites. The morphology characteristics and electric properties were explored in detail.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al, Von Herzen et al, Tidrow et al, and Wang et al to include a concentration by volume that is one or more of 5%, 10%, 15%, 20%, and 30% taught by Wang et al for the benefit of obtaining a particular dielectric structure of a composite [Wang et al: P 54, Abstract For the purpose of obtaining desirable dielectric properties, a variety of inorganic particles fillers were doped into epoxy resin composites to change electrical behavior of epoxy resin composites.]

	Regarding claim 13, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 11, which this claim depends on.
	Safai et al in view of Von Herzen et al further in view of Tidrow et al fail to teach, wherein the plurality of paraelectric particles are at a concentration of between about 5% by volume to about 30%.
	In analogous art, Wang et al teaches, wherein the plurality of paraelectric particles are at a concentration of between about 5% by volume to about 30% (Figs. 1, 2, P 54, Right Col, Para 3 This study researched electric properties of epoxy resin composites doped by ZnO with the size of 40nm and barium strontium titanate with the size about 100-200nm, and measured the dielectric constant (εr), dielectric loss angle tangent (tan σ) and conductivity (σ). Different mass fractions (0%, 5%, 10% and 20%) of nano-sized nonlinear powder (BST and ZnO) were doped separately into epoxy composites to obtain multi-phase dielectric composites. The morphology characteristics and electric properties were explored in detail.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include a plurality of paraelectric particles at a concentration of between about 5% by volume to about 30%. taught by Wang et al for the benefit of obtaining a particular dielectric structure of a composite [Wang et al: P 54, Abstract For the purpose of obtaining desirable dielectric properties, a variety of inorganic particles fillers were doped into epoxy resin composites to change electrical behavior of epoxy resin composites.]

	Regarding claim 14, Safai et al, Von Herzen et al, Tidrow et al, and Wang et al teach the limitations of claim 13, which this claim depends on.
Wang et al further teaches, wherein the concentration by volume is one or more of 5%, 10%, 15%, 20%, and 30% (Figs. 1, 2, P 54, Right Col, Para 3 This study researched electric properties of epoxy resin composites doped by ZnO with the size of 40nm and barium strontium titanate with the size about 100-200nm, and measured the dielectric constant (εr), dielectric loss angle tangent (tan σ) and conductivity (σ). Different mass fractions (0%, 5%, 10% and 20%) of nano-sized nonlinear powder (BST and ZnO) were doped separately into epoxy composites to obtain multi-phase dielectric composites. The morphology characteristics and electric properties were explored in detail.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al, Von Herzen et al, Tidrow et al, and Wang et al to include a concentration by volume that is one or more of 5%, 10%, 15%, 20%, and 30% taught by Wang et al for the benefit of obtaining a particular dielectric structure of a composite [Wang et al: P 54, Abstract For the purpose of obtaining desirable dielectric properties, a variety of inorganic particles fillers were doped into epoxy resin composites to change electrical behavior of epoxy resin composites.]


8.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Safai et al in view of Von Herzen et al further in view of Tidrow et al as applied to claims 1, 5, 6, 10, 11, 15, 16, and 20 above, and further in view of I Babu, D A van den Ende and G de With “Processing and characterization of piezoelectric 0-3 PZT/LCT/PA composites” Published 7 October 2010 • 2010 IOP Publishing Ltd Journal of Physics D: Applied Physics, Volume 43, Number 42 herein after I Babu et al.

	Regarding claim 7, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 6, which this claim depends on.
	Safai et al in view of Von Herzen et al further in view of Tidrow et al fail to teach, wherein the effective permittivity is governed by: 
                
                    
                        
                            ε
                        
                        
                            e
                            f
                            f
                        
                    
                    =
                    
                        
                            ε
                        
                        
                            p
                        
                        
                            v
                        
                    
                    ×
                    
                        
                            ε
                        
                        
                            m
                        
                        
                            1
                            -
                            v
                        
                    
                
            
Where, εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein, εp is dielectric permittivity constant of the plurality of particles, εm is dielectric permittivity constant of the composite structure without the plurality of particles, and v is volumetric fraction of the plurality of particles.
	In analogous art, I Babu et al teaches, wherein the effective permittivity is governed by: 
                
                    
                        
                            ε
                        
                        
                            e
                            f
                            f
                        
                    
                    =
                    
                        
                            ε
                        
                        
                            p
                        
                        
                            v
                        
                    
                    ×
                    
                        
                            ε
                        
                        
                            m
                        
                        
                            1
                            -
                            v
                        
                    
                
            
Where, εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein, εp is dielectric permittivity constant of the plurality of particles, εm is dielectric permittivity constant of the composite structure without the plurality of particles, and v is volumetric fraction of the plurality of particles. (P 3, § 2.4 Theory, Eq 3: Lichtenecker provided in 1923 a rule of mixtures, also still widely used, that reads as                         
                            ε
                            =
                            
                                
                                    ε
                                
                                
                                    c
                                
                                
                                    
                                        
                                            φ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                            ×
                            
                                
                                    ε
                                
                                
                                    p
                                
                                
                                    1
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     where ϕc is the volume fraction of the inclusions and ε, εc and εp are the relative permittivity of the composite, ceramic particles and matrix, respectively.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include Lichtenecker’s rule of mixtures taught by I Babu et al for the benefit of determining composites for sensors [I Babu et al: In this paper we report on the processing and characterization of these new 03 piezoelectric composites]

	Regarding claim 17, Safai et al in view of Von Herzen et al further in view of Tidrow et al teach the limitations of claim 16, which this claim depends on.
	Safai et al in view of Von Herzen et al further in view of Tidrow et al fail to teach, wherein the effective permittivity is governed by: 
                
                    
                        
                            ε
                        
                        
                            e
                            f
                            f
                        
                    
                    =
                    
                        
                            ε
                        
                        
                            p
                        
                        
                            v
                        
                    
                    ×
                    
                        
                            ε
                        
                        
                            m
                        
                        
                            1
                            -
                            v
                        
                    
                
            
Where, εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein, εp is dielectric permittivity constant of the plurality of particles, εm is dielectric permittivity constant of the composite structure without the plurality of particles, and v is volumetric fraction of the plurality of particles.
	In analogous art, I Babu et al teaches, wherein the effective permittivity is governed by: 
                
                    
                        
                            ε
                        
                        
                            e
                            f
                            f
                        
                    
                    =
                    
                        
                            ε
                        
                        
                            p
                        
                        
                            v
                        
                    
                    ×
                    
                        
                            ε
                        
                        
                            m
                        
                        
                            1
                            -
                            v
                        
                    
                
            
Where, εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein, εp is dielectric permittivity constant of the plurality of particles, εm is dielectric permittivity constant of the composite structure without the plurality of particles, and v is volumetric fraction of the plurality of particles. (P 3, § 2.4 Theory, Eq 3: Lichtenecker provided in 1923 a rule of mixtures, also still widely used, that reads as                         
                            ε
                            =
                            
                                
                                    ε
                                
                                
                                    c
                                
                                
                                    
                                        
                                            φ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                            ×
                            
                                
                                    ε
                                
                                
                                    p
                                
                                
                                    1
                                    -
                                    
                                        
                                            φ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     where ϕc is the volume fraction of the inclusions and ε, εc and εp are the relative permittivity of the composite, ceramic particles and matrix, respectively.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al further in view of Tidrow et al to include Lichtenecker’s rule of mixtures taught by I Babu et al for the benefit of determining composites for sensors [I Babu et al: In this paper we report on the processing and characterization of these new 0-3 piezoelectric composites]

s 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Safai et al in view of Von Herzen et al further in view of Tidrow et al as applied to claims 1, 5, 6, 10, 11, 15, 16, and 20 above, and further in view of previously mentioned I Babu et al as applied to claims 7 and 17 above, and further in view of Y. Ban and J. Liu, "Compact hairpin bandpass filter with silicon-based integrated passive device technology for Ka-band application," 2019, pp. 1-3, herein after Ban et al.

	Regarding claim 8, Safai et al in view of Von Herzen et al, further in view of Tidrow et al, and further in view of I Babu et al teach the limitations of claim 7, which this claim depends on.
	Safai et al in view of Von Herzen et al, further in view of Tidrow et al, and further in view of I Babu et al fail to teach, wherein the sensor is a hairpin resonator having a length L.
	In analogous art Ban et al teaches, wherein the sensor is a hairpin resonator having a length L. (Fig. 2, § III, in this paper, a hairpin BPF working at millimeter wave has been presented, which is elaborated in Fig. 2. As depicted, w, L1 and L2 are the arm width and length of the asymmetrical hairpin resonator, respectively. S1 and S2 are the distances between two neighboring resonators)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al, further in view of Tidrow et al, and further in view of I Babu et al to include sensor that is a hairpin resonator having a length L taught by  I Babu et al for the benefit of designing a hairpin resonator [I Babu et al: Abstract In this paper, the design of a miniaturized Ka-band hairpin bandpass filter (BPF) with low insertion loss has been demonstrated.]

	Regarding claim 9, Safai et al in view of Von Herzen et al further in view of Tidrow et al, further in view of I Babu et al, and further in view of Ban et al teach the limitations of claim 8, which this claim depends on.
	Ban et al further teaches, wherein the resonance frequency of the sensor is governed by:
                
                    
                        
                            f
                        
                        
                            r
                        
                    
                    =
                    
                        
                            c
                        
                        
                            
                                
                                    4
                                    L
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                e
                                                f
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
            
Where, c is speed of light, L is the length of the sensor, and εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein (§ III In a hairpin resonator element, the arm length L of the hairpin
                         
                            L
                            =
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        ε
                                                    
                                                    
                                                        r
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     Filter can be derived from (1) where is λo the wavelength of the filter in vacuum, and εre represents the effective permittivity. “λo is defined as c/fr. The equation above can then be re-written as the equation recited in clm 10.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al, Von Herzen et al, Tidrow et al, and I Babu et al to include a resonance frequency taught by I Babu et al for the benefit of designing a hairpin resonator for a sensor [I Babu et al: Abstract In this paper, the design of a miniaturized Ka-band hairpin bandpass filter (BPF) with low insertion loss has been demonstrated.]

	Regarding claim 18, Safai et al in view of Von Herzen et al, further in view of Tidrow et al, and further in view of I Babu et al teach the limitations of claim 17, which this claim depends on.
	Safai et al in view of Von Herzen et al, further in view of Tidrow et al, and further in view of I Babu et al fail to teach, wherein the sensor is a hairpin resonator having a length L.
	In analogous art Ban et al teaches, wherein the sensor is a hairpin resonator having a length L. (Fig. 2, § III, in this paper, a hairpin BPF working at millimeter wave has been presented, which is elaborated in Fig. 2. As depicted, w, L1 and L2 are the arm width and length of the asymmetrical hairpin resonator, respectively. S1 and S2 are the distances between two neighboring resonators)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al, further in view of Tidrow et al, and further in view of I Babu et al to include sensor that is a hairpin resonator having a length L taught by  I Babu et al for the benefit of I Babu et al: Abstract In this paper, the design of a miniaturized Ka-band hairpin bandpass filter (BPF) with low insertion loss has been demonstrated.]

	Regarding claim 19, Safai et al in view of Von Herzen et al further in view of Tidrow et al, in view of I Babu et al, and further in view of Ban et al teach the limitations of claim 18, which this claim depends on.
	Ban et al further teaches, wherein the resonance frequency of the sensor is governed by:
                
                    
                        
                            f
                        
                        
                            r
                        
                    
                    =
                    
                        
                            c
                        
                        
                            
                                
                                    4
                                    L
                                    
                                        
                                            
                                                ε
                                            
                                            
                                                e
                                                f
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
            
Where, c is speed of light, L is the length of the sensor, and εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein (§ III In a hairpin resonator element, the arm length L of the hairpin
                         
                            L
                            =
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            4
                                            
                                                
                                                    
                                                        ε
                                                    
                                                    
                                                        r
                                                        e
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     Filter can be derived from (1) where is λo the wavelength of the filter in vacuum, and εre represents the effective permittivity. “λo is defined as c/fr. The equation above can then be re-written as the equation recited in clm 10.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Safai et al in view of Von Herzen et al, further in view of Tidrow et al, and further in view of I Babu et al to include a resonance frequency taught by I Babu et al for the benefit of designing a hairpin resonator for a sensor [I Babu et al: Abstract In this paper, the design of a miniaturized Ka-band hairpin bandpass filter (BPF) with low insertion loss has been demonstrated.]

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Srinivasan (US7528688B2) FERRITE-PIEZOELECTRIC MICROWAVE DEVICES. ABSTRACT Devices for modification of a microwave signal using a magnetically saturated ferrite magnetoelectric device with electrical control are disclosed. The device is useful for microwave resonators, band pass filters, delay lines and phase shifters.



10. 	X. Wang, J. Guo, Y. Yao, Z. Jia, Q. Lv and R. Huang, "Study of epoxy resin composites doped with nonlinear fillers and its electrical properties," 2017 IEEE Conference on Electrical Insulation and Dielectric Phenomenon (CEIDP), Fort Worth, TX, 2017, pp. 54-57, doi: 10.1109/CEIDP.2017.8257474 “For the purpose of obtaining desirable dielectric properties, a variety of inorganic particles fillers were doped into epoxy resin composites to change electrical behavior of epoxy resin composites. We researched electric properties of epoxy resin composites doped by nonlinear fillers, including zinc oxide(ZnO) with the size of 40nm and barium strontium titanate (BST) with the size about 100-200nm, and measured the dielectric constant (εr) and conductivity (σ). Different mass fractions (0%, 5%, 10% and 20%) of nano-sized nonlinear powder (BST and ZnO) were doped separately into epoxy composites to obtain multi-phase dielectric composites. As the electric field changed from 103 V/m to 107 V /m, electrical properties changed accordingly. The results showed that BST and ZnO fillers tended to exhibit enhanced dielectric constant and lower dielectric loss with the increase of effective mass fraction. The influence mechanism was discussed in accordance with mass fractions, electric intensity and polarization mode of each kind of nonlinear fillers.”
	I Babu, D A van den Ende and G de With “Processing and characterization of piezoelectric 0-3 PZT/LCT/PA composites” Published 7 October 2010 • 2010 IOP Publishing Ltd Journal of Physics D: Applied Physics, Volume 43, Number 42. “PZT/LCT/PA (lead zirconate titanate Pb (Zr1−xTix) O3/Liquid crystalline thermosets/polyamide) composites of 0-3 connectivity were fabricated by hot-pressing. Commercially available PZT powder was calcined at different temperatures for the optimization of the composite properties. The phase transition during calcination of the powder was studied by x-ray diffraction and the particle size by light scattering and scanning electron microscopy. The relative permittivity εr, piezoelectric charge constant d33, conductivity σ and elastic modulus E of the composites were found to increase with increasing ceramic volume fraction ϕ. The obtained d33 and g33 values of this newly developed PZT/LCT/PA composite with 50 vol% PZT using a low poling voltage of 60 kV −1 and poling time of 30 min are 42 pCN−1 and 65mVmN−1, respectively, which are high values for this volume fraction in comparison with the other 0-3 composites reported. Good agreement was found between the experimental data of relative permittivity and piezoelectric constants with several theoretical models (Jayasundere, Yamada and Lichtenecker) of 0-3 composites. In order to assess the correlation of the experimental data with the theoretical models, the experimental data obtained from PZT/PA composites were also included.
	 Y. Ban and J. Liu, "Compact hairpin bandpass filter with silicon-based integrated passive device technology for Ka-band application," 2019, pp. 1-3 “In this paper, the design of a miniaturized Ka-band hairpin bandpass filter (BPF) with low insertion loss has been demonstrated. The proposed BPF is composed of a three-order hairpin structure together with two coupled lines leading to the chip pads. Chip-scale package is applied with flip-chip bonding, in order to minimize the interconnection parasitics. Measured with a probe setup, the BPF has a bandwidth of 6 GHz at the center frequency of 33 GHz, ranging from 30 GHz to 36 GHz. An insertion loss of 2.3 dB and a return loss better than 10 dB are achieved throughout the passband. Implemented in a high resistivity silicon integrated passive device process, the BPF features a compact core area of 2 mm²”.

11.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866